Case: 14-30078      Document: 00513478630         Page: 1    Date Filed: 04/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 14-30078                                  FILED
                                  Summary Calendar                            April 25, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
RANDY HUGHES,

                                                 Petitioner-Appellant

v.

J. TIM MORGAN, Warden, Winn Correctional Center,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-2841


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Randy Hughes, Louisiana prisoner # 117275, appeals the district court’s
dismissal of his 28 U.S.C. § 2254 application challenging his convictions for
attempted distribution of cocaine and possession of cocaine, as well as his
adjudication as an habitual offender and his resulting 20-year sentence. The
only issue properly before this court is whether Martinez v. Ryan, 132 S. Ct.
1309 (2012), can be applied to excuse the procedural default of Hughes’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30078    Document: 00513478630     Page: 2   Date Filed: 04/25/2016


                                 No. 14-30078

ineffective assistance of counsel claims. See Sonnier v. Johnson, 161 F.3d 941,
946 (5th Cir. 1998). Pro se briefs are afforded liberal construction. Yohey v.
Collins, 985 F.2d 222, 225 (5th Cir. 1993). Nevertheless, it is well settled that
an appellant “abandons all issues not raised and properly presented in [his]
initial brief on appeal.” Banks v. Thaler, 583 F.3d 295, 329 (5th Cir. 2009).
Because Hughes has failed to adequately brief his argument, he has abandoned
the critical issue of this appeal. Accordingly, the district court’s judgment is
AFFIRMED.




                                       2